 

 

 

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT US. DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS | NORTHERN DISTRICT OF Texas
AMARILLO DIVISION ED
JUL -6 2021
UNITED STATES OF AMERICA ee
Plaintiff, § BY 55979 ———
§
Vv. § 2:20-CR-136-Z-BR-(5)
§
ARIZONA MICHELLE WOOD §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On June 21, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Arizona Michelle Wood filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Arizona Michelle Wood was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Arizona Michelle Wood; and ADJUDGES Defendant Arizona Michelle Wood guilty of
Count Three of the Superseding Indictment in violation of 21 U.S.C. § 843(b). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, July G , 2021. a

MATHEW J. KACSMARYK

TED STATES DISTRICT JUDGE

 
